Title: To Benjamin Franklin from Francis Coffyn, 21 December 1779
From: Coffyn, Francis
To: Franklin, Benjamin


Hond Sir.
Dunkerque 21. Decr. 1779.
I had the honour of writing to your Excellency on the 6 inst, whereunto please to be referred. Agreable to my promise, I here inclose the two Bonds respecting the privateers Black Prince Capn. Patrick Dowlin and the Black Princess Capn. Edwd Maccatter, Sign’d by Mr. Riviere l’ainé, of Gravelinnes, and Messr. John Francis and Charles Torris of this place, owners of said privateers, and likewise two authentic Copys of the oath of alegiance to the united States, which I got administer’d to the Commanders, officers and crews of said privateers, before the Judge of the Admiralty Court of this place, of which I request your Excellency will occasionnally acknowledge the receipt. The said privateers Sail’d this morning, and as I am informed that there is a fleet of about 150 Sail of merchant ships ready to sail from the Downs under convoy of two Kings Cutters, if the privateers fall in with this Fleet, they will not remain inactif, for I never saw a Sett of more resolute fellows then those which compose their Crews.
I have the honour to remain with profound respect Your Excellencys most obedient and most humble Servant
Frans. Coffyn
His Excellency Dr. B. Franklin at Passi.
 Notation: F Coffyn. Dec 21. 1779